Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

Effective Date: March 5, 2007

This CHANGE IN CONTROL AGREEMENT (“Agreement”) is made by WEST COAST BANCORP
(“Bancorp”) and WEST COAST BANK (“Bank”) (collectively “Company”) and HADLEY S.
ROBBINS (“Executive”).

RECITALS

A.       The Executive is employed by the Company as its Chief Credit Officer.  
B. The Board recognizes that a possible or threatened Change in Control may
result in key management personnel being concerned about their continued
employment status or responsibilities. In addition, they may be approached by
other companies offering competing employment opportunities. Consequently, they
will be distracted from their duties and may even leave the Company during a
time when their undivided attention and commitment to the best interests of the
Company and Bancorp’s shareholders would be vitally important.   C. The Company
considers it essential to its best interests and those of Bancorp’s shareholders
to provide for the continued employment of key management personnel in the event
of a Change in Control.   D. Therefore, in order to—     (1) Encourage the
Executive to assist the Company during a Change in Control and be available
during the transition afterwards;     (2) Give assurance regarding the
Executive’s continued employment status and responsibilities in the event of a
Change in Control; and     (3)       Provide the Executive with Change in
Control benefits competitive with the Company’s peers     —the parties agree on
the following:

TERMS AND CONDITIONS

1.       DEFINITIONS. Words and phrases appearing in this Agreement with initial
capitalization are defined terms that have the meanings stated below. Words
appearing in the following definitions which are themselves defined terms are
also indicated by initial capitalization.     (a)       “Beneficial Ownership”
means direct or indirect ownership within the meaning of Rule 13(d)(3) under the
Exchange Act.     (b) “Board” means Bancorp’s Board of Directors.  

36

--------------------------------------------------------------------------------


(c)       “Cause” means either:     (1)       Any of the circumstances that
qualify as grounds for termination for cause under the Executive’s employment
agreement as in effect at the time; or     (2) If no employment agreement is in
effect at that time or if the employment agreement in effect at that time does
not specify grounds for termination for cause, any of the following
circumstances shall qualify as “Cause” under this Agreement:       (A)      
Embezzlement, dishonesty or other fraudulent acts involving the Company or the
Company’s business operations;       (B) Material breach of any confidentiality
agreement or policy;       (C) Conviction (whether entered upon a verdict or a
plea, including a plea of no contest) on any felony charge or on a misdemeanor
reflecting upon the Executive’s honesty;       (D) An act or omission that
materially injures the Company’s reputation, business affairs or financial
condition, if that injury could have been reasonably avoided by the Executive;
or       (E) Willful misfeasance or gross negligence in the performance of the
Executive’s duties provided, however, that the Executive is first given:        
(i)       Written notice by the Company specifying in detail the performance
issues; and         (ii) A reasonable opportunity to cure the issues specified
in the notice.   (d) “Change in Control” means:     (1) Except as provided in
subparagraph (B) below, an acquisition or series of acquisitions as described in
subparagraph (A) below.       (A) The acquisition by a Person of the Beneficial
Ownership of more than 30% of either:         (i) Bancorp’s then outstanding
shares of common stock; or         (ii) The combined voting power of Bancorp’s
then outstanding voting securities entitled to vote generally in the election of
directors.  

37

--------------------------------------------------------------------------------


           (B)       This paragraph (1) does not apply to any acquisition:      
(i)      Directly from the Company;   (ii) By the Company; or   (iii) Which is
part of a transaction that satisfies the exception in paragraph (3)(A), (B) and
(C) below;             (2)       The incumbent directors cease for any reason to
be a majority of the Board. The “incumbent directors” are directors who are
either:     (A) Directors on the Effective Date; or     (B) Elected, or
nominated for election, to the Board by a majority vote of the members of the
Board or the Nominating Committee of the Board who were directors on the
Effective Date. However this subparagraph (B) does not include any director
whose election came as a result of an actual or threatened election contest
regarding the election or removal of directors or other actual or threatened
solicitation of proxies by or on behalf of a Person other than the Board;   (3)
Consummation of a merger, reorganization or consolidation of Bancorp or the sale
or other disposition of substantially all of it assets, except where:     (A)
Persons who, immediately before the consummation, had, respectively, a
Controlling Interest in and Voting Control of Bancorp have, respectively, a
Controlling Interest in, and Voting Control of the resulting entity;     (B) No
Person (other than the entity resulting from the transaction or an employee
benefit plan maintained by that entity) has the Beneficial Ownership of more
than 30% of either:       (i)   The resulting entity’s then outstanding shares
of common stock or other comparable equity security; or   (ii) The combined
voting power of the resulting entity’s then outstanding voting securities
entitled to vote generally in the election of directors,   except to the extent
that Person held that Beneficial Ownership before the consummation; and     (C)
A majority of the members of the board of directors of the resulting entity were
members of the Board at either the time:       (i)   The transaction was
approved by the Board; or   (ii) The initial agreement for the transaction was
signed; or

38

--------------------------------------------------------------------------------


  (4)   Approval by Bancorp’s shareholders of its complete liquidation or
dissolution.           (e)       “Change in Control Proposal” means any proposal
or offer that is intended to or has the potential to result in a Change in
Control.   (f) “Code” means the Internal Revenue Code of 1986.   (g) “Committee”
means the Compensation and Personnel Committee of the Board.   (h) “Controlling
Interest” means Beneficial Ownership of more than 50% of the outstanding shares
common stock of a corporation or the comparable equity securities of a
noncorporate business entity.   (i) “Disability” means that either the carrier
of any Company-provided individual or group long-term disability insurance
policy covering the Executive or the Social Security Administration has
determined that the Executive is disabled. Upon the request of the Committee,
the Executive will submit proof of the carrier’s or the Social Security
Administration’s determination.   (j) “Effective Date” means March 5, 2007.  
(k) “ERISA” means the Employee Retirement Security Act of 1974.   (l) “Exchange
Act” means the Securities Exchange Act of 1934.   (m) “Good Reason” means any
one of the following:     (1)   Any reduction in the Executive’s salary or
reduction or elimination of any compensation or benefit plan benefiting the
Executive, which reduction or elimination does not generally apply to
substantially all similarly situated employees of the Company or such employees
of any successor entity or of any entity in control of Bancorp or the Bank;  
(2) A relocation or transfer of the Executive’s place of employment to an office
or location that is more than 35 miles from the Executive’s then current place
of employment; or   (3) A material diminution in the Executive’s
responsibilities, title or duties.   (n) “Person” means any individual, entity
or group within the meaning of Sections 13(d) and 14(d) of the Exchange Act,
other than a trustee or fiduciary holding securities under an employee benefit
plan of the Company.   (o) “Termination Event” means any of the following
events:     (1)      The Executive terminates employment for Good Reason within
24 months after a Change in Control;  

39

--------------------------------------------------------------------------------


(2) The Company terminates the Executive’s employment other than for Cause,
Disability or death within 24 months after a Change in Control;       (3) The
Company terminates the Executive’s employment before a Change in Control if:  
(A)      The termination is not for Cause, Disability or death; and   (B) The
termination occurs either on or after:   (i)      The announcement by Bancorp,
or any other Person, that a Change in Control is contemplated or intended; or  
(ii) The date a contemplated or intended Change in Control should have been
announced under applicable securities or other laws; or   (4) The date the
Executive’s continued employment begins under Section 3(b).     (p)      “Voting
Control” means holding more than 50% of the combined voting power of an entity’s
then outstanding securities entitled to vote in the election of its directors or
other governing body.   2.       INITIAL TERM; RENEWALS; EXTENSION.     (a) The
initial term of this Agreement begins on the Effective Date and ends on December
31, 2007.     (b) Following this initial term, this Agreement will automatically
renew on January 1 of each year for subsequent one-year terms, unless not later
than the September 30 preceding the upcoming renewal date, either the Company or
the Executive gives the other written notice terminating this Agreement as of
the upcoming December 31.     (c) If a definitive agreement providing for a
Change in Control is signed on or before the expiration date of the initial term
or any renewal term, the term of this Agreement then in effect will
automatically be extended to 24 months after the effective date (as stated in
the definitive agreement) of the Change in Control. During this extended period,
the Board may not terminate this Agreement without the Executive’s written
consent.   3. EXECUTIVE’S OBLIGATIONS.     (a) The Executive agrees that, upon
notification that the Company has received a Change in Control Proposal, the
Executive shall:       (1)      At the Company’s request, assist the Company in
evaluating that proposal; and       (2) Not resign the Executive’s position with
the Company until the transaction contemplated by that proposal is either
consummated or abandoned.

40

--------------------------------------------------------------------------------


          (b) If, within 24 months following a Change in Control, the Company
wants the Executive to continue employment in a position or under circumstances
that would qualify as Good Reason for the Executive terminating employment:  
          (1)       The Executive shall nevertheless agree to that continued
employment, provided that:     (A)       The term of this continued employment
shall not exceed 90 days or such shorter or longer term as agreed by the Company
and the Executive;     (B) The continued employment will be at an executive
level position that is reasonably comparable to the Executive’s then current
position;     (C) The continued employment shall be at either:       (i)      
The Executive’s then current place of employment; or       (ii) Such other
location as agreed by the Company and the Executive; and     (D) As compensation
for this continued employment, the Executive shall receive:       (i) The same
base pay and bonus arrangement as in effect on the day before the continued
employment agreement became effective (or their hourly equivalent); and      
(ii) Either:         (I)       Continuation of the Executive’s employee
benefits, fringe benefits and perquisites at their then current level; or      
  (II) If that continuation is not reasonably feasible, the Executive shall
receive additional cash compensation equal to the amount the Company would have
paid as the employer contribution for the items that cannot be continued.   (2)
The date this continued employment begins shall be treated as a Termination
Event, so that benefits will be payable under this Agreement, in accordance with
its terms and conditions, even though the Executive’s employment with the
Company has not terminated.  

41

--------------------------------------------------------------------------------


4.       SEVERANCE BENEFITS. Upon a Termination Event, the Executive will
receive severance benefits as follows:     (a)       Components. The severance
benefits will consist of:       (1)       The cash compensation payment under
subsection (b) below;       (2) The equity acceleration under subsection (c)
below;       (3) The health plan continuation benefits under subsection (d)
below;       (4) The 401(k) equivalency payment under subsection (e) below; and
      (5) The outplacement/tax planning benefits under subsection (f) below.    
(b) Cash Compensation Payment.       (1) This payment will equal two times the
Executive’s cash compensation. The Executive’s “cash compensation” is the sum
of:         (A) The Executive’s adjusted salary as determined under paragraph
(2) below; and         (B)       The Executive’s average bonus as determined
under paragraph (3) below.       (2) The Executive’s “adjusted salary” is the
Executive’s annualized regular monthly salary in effect on the date of the
Termination Event as reportable on IRS Form W-2, adjusted by including and
excluding the following items:         (A) Include any salary deferral
contributions made under any employee benefit plan maintained by the Company,
including Bancorp’s Executives’ Deferred Compensation Plan;         (B) Exclude:
          (i)       Bonus payments;           (ii) Bonus amounts deferred
including any made under any employee benefit plan maintained by the Company,
including Bancorp’s Executives’ Deferred Compensation Plan;           (iii)
Reimbursements or other expense allowances, fringe benefits (cash and noncash),
moving expenses, severance or disability pay and welfare benefits;          
(iv)       Employer contributions to a deferred compensation plan to the extent
the contributions are not included in the Executive’s gross income for the
calendar year in which contributed, and any distributions from a deferred
compensation plan, regardless of whether those amounts are includible in the
Executive’s gross income when distributed;

42

--------------------------------------------------------------------------------


    (v)      Amounts realized from the exercise of non-qualified stock options
or when restricted stock (or property) becomes freely transferable or no longer
subject to a substantial risk of forfeiture;   (vi) Amounts realized from the
sale, exchange or other disposition of stock acquired under a qualified stock
option;   (vii) The value of a non-qualified stock option included in income in
the year in which granted;     (viii) Amounts includible in income upon making a
Code § 83(b) election;   (ix) Taxable benefits, such as premiums for excess
group term life insurance;   (x) Imputed income from any life insurance on the
Executive’s life that is owned by or funded in whole or in part by the Company;
and   (xi) Other similar recurring or non-recurring payments.            (3) The
Executive’s “average bonus” is the average of:       (A)      The actual bonus
paid or payable for the bonus computation year that ended before the bonus
computation year in which the Termination Event occurs; and       (B) The
annualized amount of the bonus the Executive earned, determined as of the end of
the month in which the Termination Event occurs, for the bonus computation year
in which the Termination Event occurs.        (c)      Equity Acceleration.    
(1)       Subject to paragraph (2) below, upon the date of the Termination
Event:       (A) All stock options held by the Executive that are not otherwise
vested as of that date shall become immediately vested and exercisable
notwithstanding any vesting provisions in the grant of those options; and      
(B) Any restrictions on the restricted stock held by the Executive shall
immediately lapse.     (2) The Board may exclude any particular grant of stock
options or restricted stock from the acceleration provisions of paragraph (1)
above, but only as follows:  

43

--------------------------------------------------------------------------------


(A) Any current grants as of the Effective Date that are to be excluded must be
listed in a separate appendix to this Agreement.       (B) Any grants made after
the Effective Date will be excluded only if the exclusion is made at the time
the grant is made.            (d)       Health Plan Continuation Benefits. The
Company will provide health plan continuation benefits as follows:     (1)      
For the period specified in paragraph (3) below, the Company will pay the
premiums (both the employer and employee portions) for COBRA continuation
coverage under the Company’s group health plans as in effect at that time.    
(2) The Executive will have all the rights available under COBRA to change plans
and coverage category (i.e., employee only, employee plus spouse or full family
or such other categories that are in effect at that time).     (3) The Company
will make the COBRA premium payments until the earliest of the following events
occurs:       (A)       The date COBRA coverage would otherwise end by law; or  
    (B) 18 months of premiums have been paid.   (e) 401(k) Equivalency Payment.
The Company shall pay the Executive a lump sum cash payment equal to two times
the sum of the Executive’s “deemed matching contribution” (as determined under
paragraph (2) below) and the Executive’s “deemed profit-sharing contribution”
(as determined under paragraph (3) below.     (1) For purposes of determining
the Executive’s deemed matching and profit-sharing contributions, the
Executive’s “deemed 401(k) Plan compensation” will be the Executive’s cash
compensation under subsection (b)(1) above, but limited to the maximum amount
allowable under the 401(k) Plan’s definition of “compensation” as in effect at
that time;  

44

--------------------------------------------------------------------------------


  (2)       The deemed matching contributions will be determined as follows:    
  (A)       First, the Executive’s “deemed elective deferral contributions” will
be determined by multiplying the Executive’s deemed 401(k) Plan compensation
under paragraph (1) above by the lesser of:         (i)       The deferral
percentage the Executive had in effect under the 401(k) Plan on the date of the
Termination Event; or         (ii) The maximum deferral percentage allowed by
the 401(k) Plan for highly compensated employees (if applicable to the
Executive) for the plan year in which the Termination Event occurs, if that
percentage has been determined by the date of Termination Event.       (B)
Second, the deemed matching contribution formula will be applied to the amount
of the deemed elective deferral contributions as calculated under subparagraph
(A) above, to determine the amount of the deemed matching contributions. For
this purpose, the “deemed matching contribution formula” is:         (i)      
The 401(k) Plan’s matching contribution formula for the plan year in which the
Termination Event occurs; or         (ii) If that formula has not been
determined by the date of the Termination Event, the formula for the previous
plan year.     (3) The deemed profit-sharing contributions will be determined by
multiplying the Executive’s deemed 401(k) Plan compensation under paragraph (1)
above by:                (A) The 401(k) Plan’s profit-sharing contribution rate
for the plan year in which the Termination Event occurs; or       (B) If that
rate has not been determined by the date of the Termination Event, the average
of the profit-sharing contribution rate for the three plan years before the plan
year in which the Termination Event occurs.   (f)       Outplacement/Tax
Planning Services. At the Executive’s election, for up to 12 months from the
date of the Termination Event, the Executive may receive up to $5,000 in
outplacement and/or tax planning services from service providers selected by the
Company. The Company will pay the service providers directly for these benefits.
The Executive will not have an option to receive cash in lieu of these
outplacement or tax planning benefits.  

45

--------------------------------------------------------------------------------


  (g)       Times for Payment.       (1)       The cash compensation payment
under subsection (b) and the 401(k) equivalency payment under subsection (e)
will be paid within 30 days after the date of the Termination Event;       (2)
The COBRA premiums under subsection (d) will be paid as due under the terms of
the applicable group health plan; and       (3) Outplacement services will be
paid as billed by the service provider.   5.       GROSS-UP PAYMENT. If any or
all of the severance benefits under Section 4 constitute a “parachute payment”
under Code § 280G, the Company shall pay the Executive a “Gross-Up Payment” as
follows:     (a) Amount of Payment. The Gross-Up Payment shall be equal to the
amount necessary so that the net amount of the severance benefits retained by
the Executive, after subtracting the excise tax imposed under Code § 4999
(“excise tax”), and after also subtracting all federal, state or local income
tax, FICA and the excise tax on the Gross-Up Payment itself, shall be equal to
the net amount the Executive would have retained if no excise tax had been
imposed and no Gross-Up Payment had been paid.     (b) Calculation of Payment
Amount. The amount of the Gross-Up Payment shall be determined as follows:      
(1) The determination will be made by independent accountants and/or tax counsel
(the “consultant”) selected by the Company with the Executive’s consent (which
consent will not be unreasonably withheld). The Company shall pay all of the
consultant’s fees and expenses.       (2) As part of this determination, the
consultant will provide the Company and the Executive with a detailed analysis
and supporting calculations of:         (A)       The extent to which any
payments or benefits paid or payable to the Executive are subject to Code § 280G
(including the reasonableness of any compensation provided for services rendered
before or after the Change in Control); and         (B) The calculation of the
excise tax under Code § 4999.       (3) The consultant may make such assumptions
and approximations concerning applicable tax rates and rely on such
interpretations regarding the application of Code §§ 280G and 4999 as it deems
reasonable. The Company and the Executive will provide the consultant with any
information or documentation the consultant may reasonably request.  

46

--------------------------------------------------------------------------------


          (c)       Time for Payment. The Gross-Up Payment shall be made within
30 days after the date of the Termination Event, provided that if the Gross-Up
Payment cannot be determined within that time, the following will apply:     (1)
The Company shall pay the Executive within that time an estimate, determined in
good faith by the Company, of the minimum amount of the Gross-Up Payment;    
(2) The Company shall pay the remainder (plus interest as determined under Code
§ 7872(f)(2)(B)) as soon as the amount can be determined, but in no event later
than the 45 days after the date of the Termination Event; and     (3) If the
estimated payment is more than the amount later determined to have been due, the
excess (plus interest as determined under Code § 7872(f)(2)(B)) shall be repaid
by the Executive within 30 days after written demand by the Company.   (d)
Adjustments. Subject to the Company’s right under subsection (e) below to
contest an excise tax assessment by the Internal Revenue Service, the amount of
the Gross-Up Payment will be adjusted as follows:     (1) Overpayment. If the
actual excise tax imposed is less than the amount that was taken into account in
determining the amount of the Gross-Up Payment, the Executive shall repay at the
time that the amount of the reduced excise tax is finally determined the portion
of the Gross-Up Payment attributable to that reduction (plus the portion of the
Gross-Up Payment attributable to the excise tax, FICA and federal, state and
local income tax imposed on the portion of the Gross-Up Payment being repaid by
the Executive, to the extent the repayment results in a reduction in or refund
of excise tax, FICA or federal, state or local income tax), plus interest as
determined under Code § 7872(f)(2)(B) on the amount of the repayment.     (2)
Underpayment. If the actual excise tax imposed is more than the amount that was
taken into account in determining the amount of the Gross-Up Payment, the
Company shall make an additional gross-up payment to compensate for that excess
(plus interest as determined under Code § 7872(f)(2)(B)) within 10 days of the
date the amount of the excess is finally determined.   (e) Company’s Right to
Contest. The Company has the right to contest any excise tax assessment made by
the Internal Revenue Service on the following terms and conditions:     (1)
      The Executive must notify the Company in writing of any claim by the
Internal Revenue Service that, if upheld, would result in the payment of excise
taxes in amounts different from the amount initially determined by the
consultant. The Executive shall give this notice as soon as possible but in no
event later than 15 days after the Executive receives the notice from the
Internal Revenue Service.     (2) If the Company decides to contest the
assessment, it must notify the Executive within 30 days of receiving the notice
from the Executive.     (3) The Company will have full control of the
proceedings, including settlement authority and the right to appeal.  

47

--------------------------------------------------------------------------------


  (4)     The Executive will cooperate fully in providing any testimony,
information or documentation reasonably required by the Company in connection
with the proceedings.       (5) The adjustments required under subsection (d)
above shall not be made until the Company has concluded a settlement agreement
with the Internal Revenue Service, exhausted its (or the Executive’s) rights to
contest the Internal Revenue Service’s determination or notified the Executive
that it intends to concede the matter, whichever occurs first.       (6) The
Company shall bear all fees and costs associated with the contest.       (7) The
Company will indemnify the Executive from any taxes, interest and penalties that
may be imposed upon the Executive with respect to the payments made under
paragraph (6) above and this paragraph (7).     (f)     Effect of Repeal. If
Code §§ 280G and 4999 are repealed without successor provisions being enacted,
this Section shall be of no further force or effect.   6.       OTHER
COMPENSATION AND TERMS OF EMPLOYMENT. This Agreement is not an employment
agreement. Accordingly, other than providing for the benefits payable upon a
Change in Control, this Agreement will not affect the determination of any
compensation payable by the Company to the Executive, nor will it affect the
other terms of the Executive’s employment with the Company. The specific
arrangements referred to in this Agreement are not intended to exclude or
circumvent any other benefits that may be available to the Executive under the
Company’s employee benefit or other applicable plans, programs or arrangements
upon the termination of the Executive’s employment.   7. WITHHOLDING. All
payments made to the Executive under this Agreement are subject to the
withholding of income and payroll taxes and other payroll deductions that the
Company reasonably determines are appropriate under applicable law or
regulations.   8. ASSIGNMENT.     (a) The Company will require any successor (by
purchase, merger, consolidation or otherwise, whether direct or indirect) to all
or substantially all of its business or assets to expressly assume this
Agreement. This assumption shall be obtained before the effective date of the
succession. Failure of the Company to obtain this assumption shall be a breach
of this Agreement and shall entitle the Executive to compensation from the
Company in the same amount and on the same terms that the Executive would be
entitled to under this Agreement following a Change in Control, except that for
this purpose:

48

--------------------------------------------------------------------------------


    (1)    

The date the definitive agreement providing for the succession is signed shall
be deemed to be the date of the Termination Event (the “deemed Termination
Event”), regardless of whether the Executive’s employment terminates on that
date;

      (2) The Executive will have no continued employment obligation under
Section 3(b) as of the deemed Termination Event;       (3) The equity
acceleration under Section 4(c) will be effective on the date of the deemed
Termination Event;       (4) Within five (5) business days of the deemed
Termination Event, the Company with pay the Executive a lump sum cash payment
equal to the sum of:         (A)     The cash compensation payment under Section
4(b);         (B) Twenty-four times the monthly COBRA premium amount for the
group health plan coverage the Executive had in effect on the date of the deemed
Termination Event;         (C) The 401(k) equivalency payment under Section
4(e);         (D) The maximum amount that would have been paid under Section
4(f) to the outplacement service provider; and       (5) Section 6 will no
longer apply as of the date of the deemed Termination Event.     (b)     The
Executive may not assign or transfer this Agreement or any rights or obligations
under it.   9.       UNSECURED GENERAL CREDITOR. Neither the Executive nor
anyone else claiming on behalf of or through the Executive shall have any right
with respect to, or claim against, any insurance policy or other asset the
Company may acquire to assist it in financing its obligations under this
Agreement. The Executive shall be an unsecured general creditor of the Company
with respect to any amount payable under this Agreement.   10. JOINT AND SEVERAL
OBLIGATION. Bancorp and Bank will be jointly and severally liable for the
payment obligations under this Agreement.   11. DEATH BENEFIT.     (a) Any
severance benefits under Section 4 remaining unpaid at the Executive’s death
shall be paid under the terms and conditions of this Agreement, to the
Beneficiary or Beneficiaries determined under subsection (b) below.

49

--------------------------------------------------------------------------------


  (b) The Executive may designate the Beneficiary or Beneficiaries (who may be
designated concurrently or contingently) to receive the death benefit under the
Plan under the following terms and conditions:       (1) The beneficiary
designation must be in a form satisfactory to the Committee and must be signed
by the Executive.       (2) A beneficiary designation shall be effective upon
receipt by the Committee or its designee and shall cancel all beneficiary
designations previously filed by the Executive, provided it is received before
the Executive’s death.       (3) The Executive may revoke a previous beneficiary
designation without the consent of the previously designated Beneficiary. This
revocation is made by filing a new beneficiary designation form with the
Committee or its designee, and shall be effective upon receipt.       (4) A
divorce will automatically revoke the portion of a beneficiary designation
designating the former spouse as a Beneficiary.       (5) If a Beneficiary
disclaims a death benefit, the benefit will be paid as if the Beneficiary had
predeceased the Executive.       (6) If a Beneficiary who is in pay status dies
before full distribution is made to the Beneficiary, the unpaid balance of the
distribution will be paid to the Beneficiary’s estate.       (7) If, at the time
of the Executive’s death, the Executive has failed to designate a Beneficiary,
the Executive’s beneficiary designation has become completely invalid under the
provisions of this subsection or there is no surviving Beneficiary, the benefit
will be paid in the following order of priority:         (A)     To the
Executive’s spouse, if living; or         (B) To the Executive’s estate.  
12.     GENERAL PROVISIONS.     (a)     Choice of Law/Venue.       (1)     This
Agreement shall be construed and its validity determined according to the laws
of the State of Oregon, other than its law regarding conflicts of law or choice
of law, to the extent not preempted by federal law.       (2) Any dispute
arising out of this Agreement must be brought in either Clackamas County or
Multnomah County, Oregon, and the parties will submit to personal jurisdiction
in either of those counties.

50

--------------------------------------------------------------------------------


          (b)     Arbitration. Any dispute or claim arising out of or brought in
connection with this Agreement, shall be submitted to final and binding
arbitration as follows:     (1)     Before proceeding to arbitration, the
parties shall first attempt, in good faith, to resolve the dispute or claim by
informal meetings and discussions between them and/or their attorneys. Acting on
behalf of the Company at any of these meetings and discussions will be, at the
discretion of its Chief Executive Officer, the Chief Executive Officer, the
Executive Vice-President, Human Resources or both of them. The Chief Executive
Officer and the Executive Vice-President, Human Resources will make their
recommendation to the Committee for its decision on the matter. This informal
dispute resolution process will be concluded within 30 days or such longer or
shorter period as may be mutually agreed by the parties.     (2) After
exhausting the informal dispute resolution process under paragraph (1) above,
upon the request of any party, the matter will be submitted to and settled by
arbitration under the rules then in effect of the American Arbitration
Association (or under any other form of arbitration mutually acceptable to the
parties involved). Any award rendered in arbitration will be final and will bind
the parties, and a judgment on it may be entered in the highest court of the
forum having jurisdiction. The arbitrator will render a written decision, naming
the substantially prevailing party in the action and will award such party all
costs and expenses incurred, including reasonable attorneys’ fees.   (c)
Attorneys’ Fees.     (1) If any breach of or default under this Agreement
results in either party incurring attorneys’ or other fees, costs or expenses
(including those incurred in an arbitration), the substantially prevailing party
is entitled to recover from the non-prevailing party its reasonable legal fees,
costs and expenses, including attorneys’ fees and the costs of the arbitration,
except as provided in paragraph (2) below.     (2) If the Executive is not the
substantially prevailing party, the Executive shall be liable to pay the Company
under paragraph (1) above only if the arbitrator determines that:       (A)    
There was no reasonable basis for the Executive’s claim (or the Executive’s
response to the Company’s claim); or       (B) The Executive had engaged in
unreasonable delay, failed to comply with a discovery order or otherwise acted
in bad faith in the arbitration.     (3) Either party shall be entitled to
recover any reasonable attorneys’ fees and other costs and expenses it incurs in
enforcing or collecting an arbitration award.

51

--------------------------------------------------------------------------------


            (4)     If an award under this subsection is made to the Executive
and accountants or tax counsel selected by Company with the Executive’s consent
(which shall not be unreasonably withheld) determine that the award is
includible in Executive’s gross income, Company shall also pay Executive a
gross-up payment to offset the taxes imposed on that award, including the taxes
on the gross -up payment itself. This gross-up payment shall be determined
following the methodology employed in Section 5(b).   (d)     Entire Agreement.
This Agreement contains the entire agreement among the parties with respect to
its subject matter, and it supercedes all previous agreements between the
Executive and the Company and any of its subsidiaries pertaining to this subject
matter. By signing this Agreement, the Executive waives any and all rights the
Executive may have had under any previous agreement providing for benefits upon
a Change in Control (regardless of how that term is defined in those prior
agreements) that the Executive may have entered into with the Company or any of
its subsidiaries.   (e) Successors. This Agreement binds and inures to the
benefit of the parties and each of their respective affiliates, legal
representatives, heirs and, to the extent permitted in this Agreement, their
successors and assigns.   (f) Amendment. This Agreement may be amended only
through a written document signed by all of the parties.   (g) Construction. The
language of this Agreement was chosen jointly by the parties to express their
mutual intent. No rule of construction based on which party drafted the
Agreement or certain of its provisions will be applied against any party.   (h)
Section Headings. The section headings used in this Agreement have been included
for convenience and reference only.   (i) Citations. Citations to a statute, act
or rule are to that statute, act or rule as amended or to its successor at the
relevant time. Citations to a particular section of a statute, act or rule are
to that section as amended or renumbered or to the comparable provision of any
successor as in effect at the relevant date.   (j) Counterparts. This Agreement
may be executed in one or more counterparts, and all counterparts will be
construed together as one Agreement.

52

--------------------------------------------------------------------------------


          (k)     Severability. If any provision of this Agreement is, to any
extent, held to be invalid or unenforceable, it will be deemed amended as
necessary to conform to the applicable laws or regulations. However, if it
cannot be amended without materially altering the intentions of the parties, it
will be deleted and the remainder of this Agreement will be enforced to the
extent permitted by law.






EXECUTIVE:             COMPANY:     WEST COAST BANCORP       By:   Hadley S.
Robbins     Title   Date:         Date:     
    WEST COAST BANK     By:          Title:          Date:  


53

--------------------------------------------------------------------------------

WEST COAST BANK
CHANGE IN CONTROL AGREEMENT
(C-I-C Agreement)

SECTION 409A
OPERATIONAL COMPLIANCE ADDENDUM 
RECITALS

A.     The Executive understands that one or more provisions of the C-I-C
Agreement dated March 5, 2007, may not comply with the requirements of Internal
Revenue Code § 409A.   B. The Company and the Executive intend to amend the
provisions of the C-I-C Agreement to comply with Internal Revenue Code § 409A no
later than the amendment deadline as announced by the Internal Revenue Service.
  C. However, to avoid adverse tax consequences to the Executive, the C-I-C
Agreement must be operated in compliance with the requirements of Internal
Revenue Code § 409A pending the adoption of that amendment.   D. To assure
interim operational compliance of the C-I-C Agreement, the Executive and the
Company agree to the following—

TERMS AND CONDITIONS

1.      Notwithstanding the provisions of the C-I-C Agreement, no benefit, right
or feature of the C-I-C Agreement will be implemented in such a manner as would,
in the opinion of counsel for the Company, violate the requirements of Internal
Revenue Code § 409A.   2. This Addendum is effective from the date Internal
Revenue Code § 409A became effective for the C-I-C Agreement until the date the
amendment to the C-I-C Agreement for compliance with Internal Revenue Code §
409A is adopted.


EXECUTIVE:             COMPANY:     WEST COAST BANCORP       By:   Hadley S.
Robbins     Title   Date:         Date:     
    WEST COAST BANK     By:          Title:          Date:  


 54

--------------------------------------------------------------------------------